Title: To George Washington from Brigadier General William Woodford, 4 October 1778
From: Woodford, William
To: Washington, George


          
            Dr Genl
            paramas [N.J.] 4th October 1778
          
          My Lord Sterling left me yesterday Morning for Aquackenack Bridge & Elizth Town & did not expect to return in a Day or two. The Enemy lay in the same situation they did when my Lord Sterling wrote your Excellency last. they appear to be busey at work upon two Redouts on this side the new Bridge, & their Forrageing partys on the other side are very Strong—I keep out small scouting partys for the purpose of gaining inteligence, but our numbers will not afford one large enough to cope with those of the Enemy, who are never out of supporting distance, of A Battalion or two of Light Infantry.
          we have two or three Deserters of a Day, who all agree that ten Regiments are to go immediately to the west Indies’s.
          Besides my Brigade, Colo. Spencers Corps & about 150 Melitia are here, we shift our Camp every Night to gaurd against a Surprize—the last Night gave us a thorough Soaking—I am with much respect—Your Excellencys—Most Obedt humble Servt
          
            Wm Woodford
          
          
          N.B. Colo. Baylor was well this morning, at his Request I have sent him in two muttons & some other necessarys.
          
         